

117 S1219 IS: To establish the policy of the United States regarding the no-first-use of nuclear weapons.
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1219IN THE SENATE OF THE UNITED STATESApril 19, 2021Ms. Warren (for herself, Mrs. Feinstein, Mr. Leahy, Mr. Merkley, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the policy of the United States regarding the no-first-use of nuclear weapons.1.Policy on no-first-use of nuclear weaponsIt is the policy of the United States to not use nuclear weapons first.